department of the tr easur sec_2uu85 internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list number kkk kkkeekkeraeeeker ree reee eer khrrekkkakkkraeekere eere legend taxpayer a kkk akkkekkkkekeereekekekeraeeerererkeae hekkkauakkekakkeeekeeenekkke taxpayer b khkrkkkkkererekeekeekerekereer rekkkkrarakekeekekereeerererer _ fak hk kkkkekkkkekeheakeakkeeraerereakeeee hrkk aik kaki kkh ekkeerekr eere rarer ker ee eereeneeerer kee ke bkk hi ka keke aker hererkrerukerere kee keke ekere ek kk kakkkeheakkekker kkk kakkkkekkkkkkkhekkeeke - kaka ahakhkkkcaakekkekcerkcekekeeet custodian c ira x ira y amount amount amount - dear kekkkkkhkkkeeet this is in response to a letter dated submitted by your authorized representative on your behalf as supplemented by correspondence dated ties ee seers ee and august in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations in support of your request for relief you have submitted the following facts and representations taxpayers a and b taxpayers are spouses and filed a joint federal_income_tax return for calendar_year the time for filing the return was extended to october during taxpayer a converted amount from ira x a traditional individual_retirement_arrangement to ira y a roth_ira taxpayer a maintained both ira x and ira y with custodian c de kkk in september the taxpayers were informed by their authorized representative that amount their modified_adjusted_gross_income agi exceeded the amount for a taxable_year during which a taxpayer may convert funds from a traditional_ira to a roth_ira as directed by his authorized representative taxpayer a then contacted custodian c requesting that ira y be recharacterized as a traditional_ira taxpayer a represents that he received completed and mailed a form provided by custodian c as a traditional_ira both confirming his request for recharacterization of roth_ira y taxpayer a and his tax preparer understood and believed that the recharacterization of roth_ira y as a traditional_ira for was effective as of therefore the attempted recharacterization of roth_ira y would have been within the time allowed by statute for recharacterizing an amount that previously had been converted from a traditional_ira to a roth_ira also because taxpayer a and the tax preparer believed they had completed a valid recharacterization amount as reported to the irs by custodian c as a taxable ira distribution on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc was not included in the taxpayers’ income when they filed their federal_income_tax return instead the tax preparer appended a statement to the taxpayers’ return mistakenly disclosing that roth_ira y had been recharacterized the amount then included in income on line 15b of the taxpayers’ form_1040 was dollar_figure in december taxpayer a noted that his november statement from custodian c appeared to be in error because it showed roth_ira y still retaining all its assets rather than having been transferred to a traditional_ira taxpayer a contacted custodian c about this matter and was informed that custodian c had not received his recharacterization request also custodian c now denied taxpayer a’s request for recharacterization because it was after the deadline for completion of such transactions established under sec_408a of the internal_revenue_code code and 408a-5 of the income_tax regulations i t regs custodian c informed tax- payer a that roth_ira y would not be recharacterized without a ruling from the internal_revenue_service service as previously stated taxpayer a received a form 1099-r from custodian c for reporting amount as a taxable_distribution custodian c also issued a form_5498 ira contribution information to taxpayer a for reporting a contribution of amount to roth_ira y however since custodian c did not then transfer the assets of roth_ira y into a traditional_ira it has not issued a subsequent form 1099-r or had custodian c form_5498 showing that roth_ira y has been recharacterized ey ee 'ie amount plus earnings accrued between the time of conversion of amount 1in ira x into ira y and the time of the attempted recharacterization of ira y as a traditional ra taxpayer a represents that he successfully recharacterized a roth_ira as a traditional_ira for which was also maintained with custodian c using the same procedures he followed for but without success documents submitted by taxpayer a's authorized representative indicate that he made an estimated_tax ira y payment of amount on for the original conversion of traditional_ira xto roth by taxes rather than for however the irs credited amount as a payment for taxpayer a’s check dated the irs refunded amount to taxpayer a waek u85005 transferred the assets in roth_ira y to a traditional_ira it would have reissued form 4099-r and form_5498 to reflect the recharacterization of roth_ira y as a traditional_ira because custodian c did not reissue either form 1099-r or form_5498 the forms that the service has received are inconsistent with the taxpayers’ statement in their tax_return claiming that recharacterization had occurred on wees ee eee moreover the forms 1099-r and on file with the service continue to show a taxable_event of amount that was not included in the taxpayers’ income a discrepancy which could have triggered an audit adjustment or at least an inquiry from the service taxpayer a’s request for relief under sec_301_9100-3 of the regulations was submitted to the service prior to the service discovering that taxpayer a had failed to make a timely recharacterization of roth_ira y as a traditional_ira based on the facts and representations provided above taxpayer a requests a ruling that pursuant to sec_301_9100-3 of the regulations he be granted a period not to exceed months from the date_of_issuance of this ruling letter to complete an election under sec_1_408a-5 of the i t regs to recharacterize his roth_ira y as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the t regs provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contributions plus earnings to in a recharacterization the ira contribution is treated as having the other type of ira been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of contributions sec_1_408a-5 question and answer -6 of the t regs describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regs provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 b provides that in the case of a husband and wife who file a joint federal_income_tax return the modified agi is the modified agi derived from the joint_return using the couple’s combined income sec_1_408a-5 q a-2 a of the t regs provides guidance with respect to the calculation of income attributable to recharacterized amounts sec_301_9100-1 sec_301_9100-2 and sec_301 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if relief is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election i the taxpayer’s request for sec_5 2uu85 section dollar_figure c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert his traditional_ira x to roth_ira y in because the taxpayers’ modified agi exceeded the dollar_figure limit specified in sec_408a of the code taxpayer a attempted but failed to recharacterize roth_ira y within the time provided by the code and the t regs it was only in december of after the deadline of had passed that taxpayer a became aware that custodian c had not yet transferred the assets in roth_ira y to a traditional_ira however with the understanding that a successful conversion took in traditional_ira x to roth_ira y on wanex ae x taxpayer place in of amount a made a payment of amount to the irs which amount was not refunded to him- until november of taxpayer a filed this request for a private_letter_ruling seeking additional time to complete the recharacterization of roth_ira y as a traditional_ira before the failure to make a timely election was discovered by the service the calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein you have met the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your failed conversion as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301 b of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize amount plus earnings thereon of roth_ira y asa traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that traditional_ira x and roth_ira y meet the requirements of code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have 2uvu850052 any questions pertaining to the ruling please contact heehkererereakk kearreawarerrare eekkkerarekrkarkkik kherkerekerareeeeereeereekeaeeea se t ep ra t1 kakkkekekerrakhkke hk for fu rther information sincerely c ofer a watpins carlton a watkins manager employee_plans technical group
